DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed July 16, 2019, has been entered in full.  Claims 1-20 are cancelled and claims 21-40 are now pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2019, is being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  
In claim 1, “and” should be inserted at the end of the second-to-last line
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 21-26, 31-36, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,169,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  See summary table below.

Claims 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,169,858. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.
Claim 4 of the patent anticipates all elements of claim 21 of the instant application.  Claim 4 of the patent, like claim 21 of the instant application, generally requires “complet[ing] an image capture” of an electronic device.
Claims 27-29 of the instant application further define the image capture.  For example, claim 27 requires imaging from multiple sides, claim 28 requires using a control arm to allow imaging from multiple sides, and claim 29 further requires ensuring capture of unobstructed images.  Claim 30 of the instant application further requires a platform to support an electronic device.  Claim 4 of the patent does not disclose these features.  
However, claims 1 and 2 of the patent do disclose these features.  

 It would have been obvious to one of ordinary skill in the art at the time of the invention to add the particular image capturing steps of claims 1 and 2 to the invention of claim 4 of the patent in order to improve the invention, with the reasonable expectation that this would result in an invention that allowed a large portion of the electronic device’s surface to be imaged, thereby advantageously ensuring that a wide variety of defects can be detected over the device’s entire surface.
Therefore, claims 27-30 of the instant application are not patentably distinct from claims 1, 2 and 4 of the patent.  See the summary table below

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,169,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants.  
Claim 1 of the patent anticipates all elements of claim 32 of the instant application.  Claim 1 of the patent also recites “displaying … a recommendation to repair the defective component” to a user.  
Claim 1 of the patent does not recite that “if the user accepts the recommendation, the method then further comprises initiating replacement of the 
Given that claim 1 of the patent recommends making repairs, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the defective component replacement initiation of claim 4 to the invention of claim 1 in order to improve the invention, with the reasonable expectation that this would result in an invention that could facilitate the repair that it recommended.
Therefore, claim 37 of the instant application is not patentably distinct from claims 1 and 4 of the patent.  See the summary table below.
Claim 38 of the instant application similarly recites initiating repairing of the defective component and also is not patently distinct from claims 1 and 4 of the patent for substantially the same reasons discussed above with respect to claim 37

Claims 21-22, 25-26 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 10,402,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  See summary table below.






Claim of Instant Application
Claim(s) of U.S. Patent 10,169,858
Claim of U.S. Patent 10,402,964
21
4
4
22
4
4
23
4

24
4

25
4
4
26
4
4
27
1,4

28
1,4

29
1,4

30
2,4

31
6
6
32
1

33
1

34
1

35
1

36
1

37
1,4

38
1,4

39
2

40
3



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a step of “receiving a selection of an OEM and model associated with at least one of the individual electronic devices” at lines 8-9.  Claim 21 goes on to recite “a user selection of an electronic device model” at line 11.  It is unclear whether the model selection of line 11 refers to the model selection at lines 8-9, or whether it introduces a new model selection that is different from the model selection at lines 8-9.  This ambiguity makes the scope of the claim indefinite.
Claims 22-31 are also indefinite at least because they include the indefinite limitation of claim 21.

Claim 23 recites “the captured images of the device components of the electronic devices in the plurality” at lines 2-3.  This limitation lacks adequate antecedent basis in the claims. 
Claim 21, from which claim 23 depends recites “images of device components of the individual electronic devices in the plurality” at lines 3-4.  However, these images are not identified as being “captured” images.  Claim 21 also recites “an image capture of at least one of the individual electronic devices in the plurality” at lines 10-11.  However, this only refers to a single image and does not refer to any components of the electronic device.  It is unclear which of these images introduced in claim 21, if any, are being referred to in claim 23.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 24 recites similar limitations and is also indefinite for substantially the same reasons as claim 23.

Claim 23 recites “the identified device components” in line 3.  This limitation lacks adequate antecedent basis in the claims.
Neither claim 23 nor claim 21, from which it depends, recites any identified device components or any identification of a device component.
Claim 24 recites similar limitations and is also indefinite for substantially the same reasons as claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21-24, 27 and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘Bowles’ (US 2013/0046699 A1) in view of ‘Bowles-192’ (US 2010/0088192 A1) and ‘Cooper’ (US 8,867,817 B1).
Regarding claim 21, Bowles teaches a method to control an image capture unit device, the method comprising:
displaying device information for a plurality of electronic devices to a user on a user interface device (e.g. [0074], Figure 12, step 301, list of electronic devices is displayed on screen of kiosk so that user can determine if their electronic device is eligible for sale), wherein the device information includes images of device components of the individual electronic devices in the plurality of electronic devices (see Note Regarding User Interface below),
storing images and testing logic on a memory, the memory including a plurality of partitions for testing the plurality of electronic devices from a plurality of original equipment manufacturers (OEMs) ([0072], especially “memory 161 preferably contains a database of information on multiple mobile phones including images, physical characteristics, prices, and other similar information”),
receiving a selection of an OEM and model associated with at least one of the individual electronic devices from the plurality of OEMs (e.g. [0074], Figure 12, step 301, user selects phone model; see Note Regarding User Interface below),
completing an image capture of at least one of the individual electronic devices in the plurality in response to a user selection of an electronic device model ([0076], Figure 12, step 304, testing and rating after selection of model includes capturing an image of the electronic device),
determining at least one defective component of the at least one electronic device based on the captured image after the completing an image capture (e.g. [0076], image is analyzed to identify various defects, such as broken or missing pieces; also see Figures 15-19),
displaying an output, wherein the output includes the determination of the at least one defective component (see Note Regarding Defective Component below) and at least one recommendation based on the determination of the at least one defective component ([0079], Figure 12, kiosk offers the customer a price for the phone, which is based on the phone’s determined value; e.g. [0076], especially last sentence, value is determined based on the image inspection, which determines at least one defective component; For at least these reasons, the provided value is an output including a recommendation based on the determination of the defective component; also see Note Regarding User Interface below),
prompting the user to accept the recommendation ([0079], Figure 12, user is initially prompted with the recommendation at 307 and further prompted to confirm a choice to accept the recommendation at 310).

Note Regarding User Interface.  Bowles teaches a kiosk (e.g. Figure 1) that interacts with a user (e.g. Figure 12).  The interaction includes a user using an on-screen menu to identify an electronic device ([0074]) and the kiosk providing a price to the user ([0079]).  
While these user-kiosk interactions imply the user of a user interface, Bowles does not explicitly teach details of such a user interface of the kiosk.  In particular, Bowles does not explicitly teach that the user interface displays images of device 
However, Bowles-192 does teach a kiosk user interface that identifies an electronic device by displaying images of device components of individual electronic devices (Figure 5D, user interface displays images of various individual electronic devices, and the images include various device components such as screens and housings) and receiving selection of an OEM (Figure 5C), and that provides an offer price for the electronic device by displaying it to the user (e.g. Figures 5E and 5J).
As noted above, Bowles explicitly suggests using on-screen menus as a user interface ([0074]) and requires some means of communication with a user (e.g. Figure 12).  Bowles also incorporates the disclosure of Bowles-192 by reference ([0001], Bowles-192 is a publication of U.S. patent application Ser. No. 12/573089).
Given that Bowles requires some means of communication between its user and its kiosk, that Bowles-192 teaches a user interface that provides the necessary communication, and that Bowles incorporates the disclosure of Bowles-192, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Bowles with the user interface of Bowles-192 in order to improve the method with the reasonable expectation that this would result in a method that used a user interface suitable for enabling necessary communication between a user and a kiosk.  This technique for improving the method of Bowles was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bowles and Bowles-192.

Note Regarding Defective Component.  Bowles teaches determining at least one defective component of an electrical device based on an image inspection ([0074]) and determining a value of the electronic device based on the inspection ([0074], especially last sentence).  Bowles provides a price to a user based on the determined value ([0079]), but does not explicitly teach displaying the determination of the at least one defective component to the user.
Bowles-192 similarly displays a price to a user (e.g. [0040], step 307; e.g. Figure 5J) that is based on results of its inspection (e.g. [0035] and [0040]-[0041]), but does not explicitly teach displaying the determination of the at least one defective component to the user.
However, Cooper does teach techniques for electronic device defect inspection (Figure 2) that do include displaying a determination of at least one defective component to a user (Column 7, paragraph starting at line 55, Figure 2, step 240, determination of defective component, including nature and location of defect, is displayed to a user).
Displaying defect determinations to a user, as taught by Cooper, is advantageous because it provides transparency to a user, which may improve customer satisfaction.  For example, if a device’s display is defective, the price offered for the device will likely be lower.  If a user has not previously noticed the defect, they may be surprised or offended by the low offer.  Bowles-192, for example, acknowledges that a user may disagree with an assigned grade or rating of an electronic device ([0036]).  Displaying to the user that the device has a defective screen may help them understand why the offer was low and convince them that it is reasonable.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bowles, Bowles-192 and Cooper to obtain the invention as specified in claim 21.	

Regarding claim 22, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches that the device components are identified automatically by the image capture unit device (e.g. [0076]).

Regarding claim 23, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches comparing the captured images of the device components of the electronic devices in the plurality with baseline images associated with each of the identified device components (e.g. [0076]; [0091]-[0092], Figure 19).

Regarding claim 24, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches that the device components are identified automatically by the image capture unit device (e.g. [0076]) and that the method further comprises automatically comparing the captured images of the device components of the electronic devices in the plurality with baseline images associated with each of the identified device components (e.g. [0076]; [0091]-[0092], Figure 19).

Regarding claim 27, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches that the individual electronic devices in the plurality are imaged from multiple sides (e.g. [0065]; [0076]).

Regarding claim 30, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches that the image capture unit device further comprises a platform to support an individual electronic device from the plurality ([0065], Figures 3A-C, transparent plate 545).

Regarding claim 31, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21, and Bowles further teaches exchanging data related to at least one of the individual electronic devices in the plurality with an external product database (e.g. [0080]; [0093]).


Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowles in view of Bowles-192 and Cooper as applied above, and further in view of ‘Pearson’ (US 2008/0281691 A1).
Regarding claim 26, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21.
Bowles teaches that the purpose of its electronic device collection is “for the purpose of recycling and refurbishing” ([0013]) and that it only offers to purchase devices that are supported for refurbishing (e.g. [0074]-[0075], Figure 12, process only continues past 302 if device is supported for resale/refurbishing).  Nevertheless, Bowles does not explicitly teach details of the refurbishing.  In particular, Bowles does not explicitly teach that refurbishing includes repairing the defective component.
Bowles-192 similarly teaches refurbishing collected electronic devices (e.g. [0047]), but does not explicitly teach that the refurbishment includes repairing a defective component.
Cooper also does not explicitly teach this feature.
However, Pearson does teach that refurbishing an electronic device includes repairing defective components ([0045], refurbishing may include “repairing damaged parts”).
An electronic device with non-defective components is typically more valuable than an electronic device with a defective component.  The defective component repair taught by Pearson will advantageously increase the value of an electronic device obtained by the kiosk of Bowles.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bowles, Bowles-192, Cooper and Pearson to obtain the invention as specified in claim 26.


Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowles in view of Bowles-192 and Cooper as applied above, and further in view of ‘Pauli’ (“Vision-based integrated system for object inspection and handling,” 2001).
Regarding claim 28, Bowles in view of Bowles-192 and Cooper teaches the method of claim 21.
Bowles teaches that its kiosk includes a robotic control arm (Figures 21-23) that can grip and rotate ([0059]).  Bowles teaches using the robotic control arm to activate a phone and navigate through its menus ([0059]).  Bowles also teaches imaging multiple surfaces of the electronic device (e.g. [0071]), but does not explicitly teach using the 
Bowles-192 and Cooper also do not explicitly teach these features.
However, Pauli does teach an object inspection device that includes a control arm (Figure 1 illustrates the robot arm with manipulator) that grips an object (Figure 9 illustrates gripping a cylinder device; Figure 6 illustrates serval examples of objects that can be gripped and imaged) and rotates it in at least one direction (Page 298, last paragraph, rotational joints of robot allow it to be maneuvered into arbitrary positions and orientation; also see rotation in last paragraph of page 302) to allow multiple surfaces of the individual electronic device to be imaged (Page 302, Section 7, first paragraph, object is maneuvered into a pose so that circular end surface can be imaged; During maneuvering, other sides of the object will be visible; Also see maneuvering in Figures 9 and 12, which allows multiple surfaces to be imaged).
Bowles does teach a robotic control arm that grips and rotates (see above).  However, Bowles does not use this arm to capture images of multiple surfaces of the device.  Instead, Bowles teaches imaging multiple surfaces of the device using a complex arrangement of multiple moving cameras, a transparent plate, and an array of mirrors (e.g. [0071], Figures 21-23).  This complex imaging arrangement is disadvantageous for a number of reasons.  One reason is that the additional moving 
Pauli’s teachings clearly demonstrate that a robotic control arm that can grip and rotate can be used to capture images of multiple sides of an object in order to inspect it.  The device of Bowles already includes such a robotic control arm.  Therefore, the device of Bowles could be modified to use its robotic control arm to capture its inspection images of multiple sides of devices based on the teachings of Pauli, rather than a complex array of movable cameras, mirrors, etc.  This would allow the imaging mechanism of Bowles to be simplified (e.g. by using static cameras, removing mirrors, etc.), thereby improving robustness and reducing required maintenance.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Bowles in view of Bowles-192 and Cooper as applied above to use its robotic control arm to capture images of multiple sides of an electronic device according to the teachings of Pauli in order to improve the device with the reasonable expectation that this would result in a device whose imaging system could be simplified, thereby improving its robustness and reducing its maintenance requirements. This technique for improving the device of Bowles in view of Bowles-192 and Cooper was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pauli.


Claims Not Rejected over Prior Art
Claims 25, 29 and 32-40 are not rejected under 35 U.S.C. 102 or 103.  However, these claims have been rejected over other grounds and therefore are not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669